Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Withdrawn Rejections
	The rejections under 102(a)(1) over CN103826658 A (Mathieu et al), and 35 USC 103 over Mathieu et al in view of CN104055736 A (Univ Sichuan) are withdraw in view of applicant’s amendment filed 06/30/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin A Keim on 07/13/2021.

The application has been amended as follows: 

In claim 45, line 2, after “a peptide,” and before “an antigen,” delete “or”
In claim 45, line 2, after “a peptide mimetic” and before “a polynucleotide,” add: ,

Allowable Subject Matter
Claims 1-3, 5, 20, 21, 23-24, 26, 41, 56, 68, 71, 81, 92-95 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed nanoaluminum  particle composition, method of making, or method of delivering. The closest prior art is that of Mathieu et al, which teaches away from the instantly claimed  ratio of sizing agent to aluminum. Mathieu et al suggests an advantage of using a ratio of about 0.5, which is well outside the range of the instantly claimed range. As such, the instantly claimed invention is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US Patent No 9,770,505 (Mathieu et al) is cited for its disclosure of a PAA to aluminum ration of about 0.43 to about 0.51 (see col. 3, line 25).

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz